Citation Nr: 0636210	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-05 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected inactive, far-advanced pulmonary 
tuberculosis with pleuroparenchymal thickening, parenchymal 
scarring and restrictive defective.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to June 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the RO.  


FINDING OF FACT

The service-connected pulmonary tuberculosis is currently 
shown to be inactive and has been so for many years; the 
currently assigned rating of 30 percent is protected; a 
separately ratable restrictive lung defect productive of 
respiratory impairment with a FEV-1 or FEV-1/FVC value worse 
than 56 percent of predicted is not demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
30 percent for the service-connected pulmonary tuberculosis, 
far advanced, inactive, with pleuroparenchymal thickening, 
parenchymal scarring and restrictive defective have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97 including 
Diagnostic Codes 6600-6604, 6721, and 6840-6845 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in November 2002, February 2003, and March 2005 
letters.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the VCAA notice were issued subsequent to the appealed 
September 2002 rating decision.  However, the RO has 
readjudicated this appeal.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed September 2002 
rating decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The veteran was granted service connection for active 
tuberculosis in September 1947.  In January 1950, a 100 
percent evaluation was assigned for the service-connected 
inactive tuberculosis effective from December 1, 1949 to 
September 15, 1951.  

A 50 percent evaluation was assigned from September 16, 1951 
to September 15, 1955.  A 30 percent evaluation was then 
assigned effective on September 16, 1955.  This is a 
protected rating.  

In July 2003, service connection for pleuroparenchymal 
thickening, parenchymal scarring, and restrictive defect, 
claimed as additional lung disease due to service-connected 
tuberculosis was granted and assigned the 30 percent 
evaluation.  This 30 percent evaluation has remained in 
effect since that time.  

From October 1998 to March 2002, the veteran was seen at the 
VA medical facility for treatment for residuals of his 
inactive tuberculosis.  In an October 2000 treatment record, 
hyper-aeration of the lungs with an increase in all the 
parameters of the thorax, dorsal kyphosis and retro-sternal 
air space and flattening of the diaphragms were noted.  

Additionally, the examiner found extensive pleural plaques 
and calcifications on the left side with elevation of the 
hemi-diaphragm, shift of the mediastinal structures to the 
left and deviation of the trachea.  Further, parenchymal and 
hilar calcification on the left side and right lung 
emphysematous was noted.  

The veteran was diagnosed with moderate chronic obstructive 
pulmonary disease (COPD).  There was no evidence of 
cardiomegaly, failure or interval change in the status of the 
chest.  

From December 1999 to September 2002, the veteran was seen in 
a private medical facility for treatment for residuals of his 
inactive tuberculosis.  In the July 2001 treatment record, 
the chest X-ray results showed volume loss over the left 
hemithorax with extensive scarring and calcification of the 
pleura on the left side involving multiple aspects of the 
pleural surface, sparing the apex.  Some non-specific fine 
reticulonodular markings were noted in the right lung field.  

The veteran was diagnosed with history of asbestos exposure; 
tuberculosis, ATS Class IV without evidence of reactivation; 
pleuro parenchymal thickening and parenchymal scarring; 
allergic rhinitis, perennial; and coronary atherosclerosis.  

In the September 2002 treatment record, the veteran's medical 
history was briefly discussed.  It was noted that the veteran 
had coronary artery disease (CAD) and underwent bypass 
grafting for the disease.  

The chest X-ray results continued to show volume loss on the 
left side with extensive pleural thickening and 
calcifications.  A lesser amount of pleural thickening was 
seen on the right hemithorax.  Nonspecific fine reticular 
markings were still seen on the right; however more dense 
markings were noted on the left.  The conditions diagnosed in 
July 2001 were confirmed.  

In a separate September 2002 statement, the private medical 
provider stated that the veteran's current lung disease was 
related to his prior experiences with tuberculosis and the 
pneumothorax procedure used to treat it.  However, it was 
noted that there was no evidence of a reactivation of the 
tuberculosis or progressive disease.   

During a January 2004 VA examination, the veteran reported 
being diagnosed with tuberculosis in 1947.  The veteran 
reported being hospitalized and undergoing a pneumothorax to 
treat the tuberculosis.  He was given a medical discharge and 
continued to receive outpatient treatment at the VA medical 
center (VAMC).  

The veteran reported having heart bypass surgery in June 
1997.  However, the doctor could not use a heart lung machine 
because the veteran had so much calcification in the heart 
and lung area.  

He described having a continuous chest pain that increased in 
intensity and was worse in cold weather.  When he slept, if 
he rolled on his left side, the pain was unbearable.  He 
stated that he occasionally coughs up yellow sputum.  He 
reported having bronchitis one time per year that requires 
antibiotic treatment.  He had been retired since 1989.  

On examination, his lungs showed decreased breath sounds in 
the left upper lung.  A chest X-ray study showed longstanding 
pleuro parenchymal changes in the left hemithorax with 
extensive pleural calcifications in the left hemithorax.  
There was no active lung parenchymal infiltrate or 
tuberculosis.  

The veteran was diagnosed with status post treatment for 
tuberculosis which was inactive.  There was no indication of 
any problem with tuberculosis.  

A March 2004 treatment record provided the results of a 
pulmonary function test.  Results showed FEV-1 of 62 percent 
predicted and FEV-1/FVC of 93 percent predicted for the 
standard study; and FEV-1 of 65 percent predicted and FEV-
1/FVC of 101 percent predicted for the post bronchodilator 
study.  

In the present case, the veteran's inactive tuberculosis is 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6721.  
Diagnostic Code 6721 is the criteria used to evaluate far 
advanced inactive chronic pulmonary tuberculosis.  

The Board notes that there are special provisions regarding 
evaluation of respiratory conditions.  Public Law 90-493 
repealed section 356 of title 38, United States Code, which 
had provided graduated ratings for inactive tuberculosis.  

The repealed section, however, still applies to the case of 
any veteran who on August 19, 1968, was receiving or entitled 
to receive compensation for tuberculosis.  38 C.F.R. § 
4.96(b) (2006).  Thus, the old law continues to operate in 
the present case.  

Where a rating for pulmonary tuberculosis was entitled on or 
prior to August 18, 1968, residuals of inactive pulmonary 
tuberculosis are rated 100 percent disabling for two years 
after the date of inactivity, following active tuberculosis, 
which was clinically identified during active service or 
subsequently; 50 percent thereafter for four years, or in any 
event, to six years after date of inactivity; 30 percent 
thereafter, for five years, or to eleven years after date of 
inactivity.  

Furthermore, that section provided a minimum 30 percent 
rating following far advanced lesions diagnosed at any time 
while the disease process was active; 20 percent following 
moderately advanced lesions, provided there was continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc.; and noncompensable otherwise.  

Additionally, the rating schedule specifies that the 
graduated 50-percent and 30-percent ratings and the permanent 
30 percent and 20 percent ratings for inactive pulmonary 
tuberculosis are not to be combined with ratings for other 
respiratory disabilities.  See Note (2) following Codes 6701- 
6724.  38 C.F.R. Part 4, Code 6701-6724 (2006).  

In the present case, there is no current demonstration of 
active pulmonary tuberculosis.  Nor has there been objective 
evidence of an active process of pulmonary tuberculosis for 
many decades.  

Given the veteran's service-connected tuberculosis is shown 
to have been inactive for many decades, the Board finds that 
the veteran has not satisfied the criteria under Diagnostic 
Code 6721 for an increased evaluation.  

The Board has also considered whether an evaluation in excess 
of 30 percent is warranted under alternative diagnostic codes 
pertaining to respiratory illness.  The Board notes the March 
2004 pulmonary function test results which showed FEV-1 of 62 
percent predicted and FEV-1/FVC of 93 percent predicted for 
the standard study; and FEV-1 of 65 percent predicted and 
FEV-1/FVC of 101 percent predicted for the post 
bronchodilator study.  

Given these findings, an evaluation in excess of 30 percent 
is not warranted under alternative Diagnostic Codes.  See 
38 C.F.R. § 4.97 including Diagnostic Codes 6600-6604 and 
6840-6845.

Overall, the preponderance of the evidence is against the 
veteran's claim of increased evaluation for the service-
connected inactive, far-advanced pulmonary tuberculosis with 
pleuroparenchymal thickening, parenchymal scarring and 
restrictive defective, and this claim must be denied.  



ORDER

An evaluation in excess of 30 percent for the service-
connected inactive, far-advanced pulmonary tuberculosis with 
pleuroparenchymal thickening, parenchymal scarring and 
restrictive defective is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs Results showed FEV-1 of 62 percent 
predicted and FEV-1/FVC of 93 percent predicted for the standard study; 
and FEV-1 of 65 percent predicted and FEV-


